Citation Nr: 1524430	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  15-15 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to February 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In August 2008, the Veteran filed a claim for service connection for an underlying injury that had resulted in a service-connected right leg scar.  The Veteran did not file a notice of disagreement (NOD) with a February 2009 rating decision that denied service connection for a right leg disability.  In December 2009, the Veteran submitted a lay statement and provided an additional medical record concerning his right leg.  In March 2010, the Veteran again filed a claim for service connection for the underlying right leg injury.  In May 2011, the RO declined to reopen a claim of service connection for a right leg disability.  The February 2009 rating decision was rendered non-final as a result of the submission of the additional evidence within 12 months of that rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Thus, the issue has been recharacterized as noted on the title page.

In October 2013, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  

In May 2014, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims folder, which reflects that the Board would keep the record open for a period of 60 days for the submission of additional evidence.  See Hearing Transcript at 15.  Additional VA treatment records were submitted in July 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently service connected at a noncompensable rating for a right leg scar incurred when he struck his leg against lava rocks while training in Hawaii in June 1956.  

The Veteran first filed a claim of service connection for an underlying right leg injury in May 2008.  However, for decades he has complained of pain in the tibia region of his right leg since service.  See, e.g., March 1957 claim for VA benefits; April 1957 VA examination; January 1965 Board hearing transcript; January 1965 report from Dr. S.P.; April 1965 neurological examination; September 1965 VA Form 1-9; December 1965 Board decision; October 2009 report from Dr. J.S.; September 2009 report from Dr. K.K.; May 2014 Board hearing transcript.  

While there is a demonstrated history of continuous and persistent symptoms since service, a current diagnosis is lacking.  The Board acknowledges the Veteran's representative's contention that there is a current diagnosis of arthritis.  See Appellant's Post-Remand Brief at 3.  Medical records in the Veteran's claims file show that physicians have consistently been unable to reach a diagnosis.  X-rays have revealed no abnormalities.  See, e.g., October 2009 record from Dr. K.K.; April 2011 MRI; and January 2014 examination provided by the Veteran.  However, in June 2011, an impression of chronic right leg pain symptoms due to military related trauma, etiology unknown, was listed.  While that report listed the possibility of compartment syndrome, compartment syndrome was not found in September 2011.  While bone marrow edema due to stress response was found in October 2009, it was gone the following month.  A June 2014 treatment record notes the "possibility of some old osteomyelitis."  

It is unclear whether or not the Veteran has a current right leg disability.  A current disability exists when there is a disability at the time a claim is filed or at any time during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, a VA examination is necessary to determine whether the Veteran has a current disability and, if so, whether it is related to his documented injury in service.  

In July 2014, the Veteran submitted VA treatments dated in June 2014.  The most recent VA treatment records in the claims file prior to that are dated in August 2013.  Therefore, the Veteran's VA treatment records should be obtained on remand and associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any treatment records from the VAMC in Cincinnati, Ohio from September 2013.  All pertinent records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If these records cannot be obtained, a notation to that effect should be inserted in the file.

2.  Then, schedule a VA examination to determine the nature, extent, and etiology of any right leg disability during the appeal period.  The claims file, including a complete copy of this remand, must be made available for review.  

Based on review of the record and examination of the Veteran, the examiner should respond to the following:  

(a) Does the Veteran have a right leg disability?

(b) If so, is it at least as likely as not (i.e., probability of 50 percent or more) that any currently diagnosed right leg disability is attributable to the Veteran's military service, to include the 1956 in-service fall?

In responding to the above, the examiner should address all relevant service treatment records and post-service treatment records, and consider the Veteran's competent lay statements of continuous and persistent symptoms since service.  The examiner should give medical reasons for accepting or rejecting the Veteran's lay statements regarding continued symptoms since service.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Thereafter, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted, furnish a Supplemental Statement of the Case and afford the Veteran and his representative the opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




